Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
 
Response to Amendment
In view of applicant’s amendment to Claim 1, new grounds of rejection are provided below under 35 U.S.C. 103 over Aoki (US 2012/0028099 A1), of record, in view of Ruehle (US 2018/0316073 A1), newly cited.
In view of applicant’s cancellation of Claim 10, the rejection of record to Claim 10 under 35 U.S.C. 112(b) is moot.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099 A1) in view of Ruehle (US 2018/0316073 A1), newly cited.
Claim 1, Aoki teaches an apparatus (see figures 28 and 29) comprising: a hollow enclosure (cooling plate 15F of figure 29, noting that [0149] indicates that the flow plate 15F “may adopt any of the structures described in reference to embodiments 4 through 6,” including embodiment 6 of figure 25A showing a hollow cooling tank 61 of cooling plate 15C, which reads on the claimed hollow enclosure) having four sidewalls (walls of cooling plate 15 in the x-y plane and the x-z plane of figure 28, see highlighted portions of examiner annotated figure 28 below) extending vertically (the claimed vertical direction corresponding to the x direction of figure 28 and the horizontal direction of figure 29) from a bottom wall to a top wall (walls of cooling plate 15 in the y-z plane facing the battery cells, see examiner annotated figure 29 below), the hollow enclosure including a plurality of recesses (recessed portions 64), each recess in the plurality of recesses disposed in the top wall, each recess in the plurality of recesses including a recess bottom wall (bottom surface of recessed portion 64 adjacent to thermally conductive member 16) and recess sidewalls (surfaces along the depth of recessed portions 64), the recess sidewalls being distinct from the four sidewalls (see again examiner annotated figure 29 below); a first cell (cylindrical battery cell 11) disposed in a first recess in the plurality of recesses and extending out of the first recess above the top wall surface and having a cell surface that is in intimate contact with the recess bottom wall and recess sidewalls of the first recess (see again examiner annotated figure 29 and see [0142] indicating that the front ends of the cylindrical battery cells 11 are housed by the recessed portions 64); an inlet port disposed on the hollow enclosure (supply side of coolant pipe 15b); an outlet port disposed on the hollow enclosure (return side of coolant pipe 15b); and a flow path (see dotted line in examiner annotated figure 29 below) through the hollow enclosure configured to connect the inlet port and the outlet port, the flow path defined by enclosure internal surfaces of the four sidewalls, the bottom wall, and the top wall and recess internal surfaces of the recess bottom wall and recess sidewalls of each recess in the plurality of recesses.

    PNG
    media_image1.png
    400
    952
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    823
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    721
    832
    media_image3.png
    Greyscale

Aoki does not teach a majority of the first cell extends below the top wall.
However, Ruehle also teaches a battery module with cooling which flows around the cells, the cells extending above the top wall of a hollow enclosure (see figure 1 showing housing 3, with the cells including second end surface 82, first voltage tap 821 and a second voltage tap 822 extending from the top wall), and the majority of the cells extend below the top wall of the hollow enclosure (top wall of the housing 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sink the cells of Aoki further into the hollow enclosure including coolant to increase the thermal contact area between the coolant and the surface of the cell, as exemplified by Ruehle, thereby more reliably controlling the temperature of the battery cells.
Regarding Claim 2, Aoki further teaches a thermally conductive fluid (coolant such as water or refrigerant gas, see [0093] and figure 15 showing the coolant circulation system) that flows through the flow path.
Claim 3, , Aoki further teaches that the flow path comprises a corrugated indentation (barrier walls 61a and 61b, see figure 25A) in one of the four side walls of the hollow enclosure adjacent to one of the recess sidewalls of the first recess and configured to provide a serpentine shape to the flow path (see [0124] indicating that coolant flows between the barrier walls 61a and 61b, and see figure 25A showing that the space between the barrier walls 61a and 61b forms a serpentine shape).
Regarding Claim 4, Aoki further teaches that the flow path further comprises a cooling channel (the flow path includes coolant flowing therein, thereby reading on a cooling channel as claimed).
Regarding Claim 5, Aoki further teaches a second cell (see examiner annotated figure 29 above, noting that the claimed second cell may be any cylindrical battery cell 11 as the claim does not require any particulars for the location of the second cell with respect to the remainder of the apparatus), wherein the cooling channel comprises an entry channel, an exit channel and an inter-cell cooling channel disposed between the first cell and the second cell (see, for example, examiner annotated figure 24 below; the examiner notes that there is no claimed boundary between the entry channel, exit channel and inter-cell cooling channels; thus, these boundaries may be arbitrarily selected provided that the inter-cell cooling channel is located between two cells, which is necessarily met by any portion of the pipe 15b if the first and second cell are on opposing sides of the cooling plate 15; additionally, other embodiments of the cooling plate flow pattern such as that shown in figure 25A similarly reads on the claim), the entry channel extending from a first end of the hollow enclosure to a second end of the hollow enclosure (horizontal direction of examiner annotated figure 24 below between the claimed first and second ends) adjacent to a first sidewall (top surface of the cooling plate 15 in the examiner annotated figure 24 below) of the four sidewalls, the exit channel extending from the first end of the hollow enclosure to the second end of the hollow enclosure adjacent to a second sidewall (bottom surface of the cooling plate 15 in the examiner annotated figure 24 below) of the four sidewalls, the second sidewall disposed opposite the first sidewall.

    PNG
    media_image4.png
    512
    923
    media_image4.png
    Greyscale

Regarding Claim 6, as indicated above with respect to Claim 5, the boundaries between the claimed entry channel, exit channel and inter-cell cooling channel are not defined by the claim; thus, these boundaries may be arbitrarily drawn and any portion of the pipe (15b) may read on the claimed inter-cell cooling channel since the entire pipe (15b) is necessarily disposed between the first cell and the second cell as claimed. Therefore, the examiner annotated figure 24 above shows one set of boundaries where the entry channel and exit channel are substantially larger than the inter-cell cooling channel as claimed.
Regarding Claim 11, Aoki further teaches that the intimate contact is facilitated by press fitting the first cell into the first recess (see again [0143] indicating that the cylindrical battery cells 11 are pressed into the thermally conductive member 16, which is fit within the recessed portion 64, therefore reading on the claim language for press-fitting).
Regarding Claim 16, Aoki further teaches a plurality of recess, each cell in the plurality of cells disposed in a respective recess in the plurality of recess (see again figure 29 showing multiple cylindrical battery cells 11 within multiple recessed portions 64 all on the claimed top surface).
Regarding Claim 17, Aoki further teaches a second cell disposed in a second recess in the plurality of recesses (cylindrical battery cell 11 located in recessed portion 64, see examiner annotated figure 29 above); a bus coupled to the first cell and the second cell outside the hollow enclosure (bus bar .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Ruehle as applied to Claim 1 above, and further in view of Zeng (US 9,620,763 B1), of record.
Regarding Claim 7, Aoki teaches electrode terminals of the cylindrical battery cells such as the claimed first cell (11) disposed on a first top surface of the first cell (see [0143]), but Aoki does not specifically recite that these terminals are threaded studs. 
However, Zeng discloses a first threaded stud on a first cell is disposed on a first top surface of the first cell (see figure 9 and column 12 lines 23-32 indicating that each of the negative terminal post 903, 904 and the positive terminal post 905, 906 are threaded).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the generic terminal of Aoki with the threaded terminal post of Zeng in order to provide improved interconnections for battery assemblies (see Zeng column 1 lines 41-42), specifically by providing a secure structure supporting a cell interconnect such as a bus bar.
Regarding Claim 8, Aoki further teaches that the first cell is electrically connected to the second cell by a bus bar (see examiner annotated figure 29 above), but as in Claim 7, Aoki does not teach a threaded stud terminal post. Accordingly, Aoki also does not teach a second threaded stud connected to a second top surface of the second cell wherein the bus bar has a first hole and a second hole, wherein the first threaded stud is configured to receive the first hole and the second threaded stud is configured to receive the second hole.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the generic terminal post of Aoki with the threaded terminal post of Zeng in order to provide improved interconnections for battery assemblies (see Zeng column 1 lines 41-42), specifically by providing a secure structure supporting a cell interconnect such as a bus bar.
Regarding Claim 9, as in Claims 7 and 8, Aoki does not teach a threaded terminal post. 
However, Zeng further teaches that the bus bar comprises a non-linear contour to improve flexibility of the bus bar (see figures 5 and 9 and column 10 line 65 to column 11 line 14 disclosing flexible, non-linear contour component 502 of the bus bar connector 506; see also column 12 lines 23-67 disclosing component 506 of the bus bar; note that the recitation “to improve flexibility of the bus bar” is an intended use of the non-linear contoured bus bar and as such, any reference that meets the non-linear contour structurally would be expected to improve flexibility of the bus bar as claimed).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the generic terminal post of Aoki with the threaded terminal post of Zeng in 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0280566 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723